            Case 2:19-cv-02045-JCC-TLF Document 20 Filed 10/26/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PETER OH,                                             CASE NO. C19-2045-JCC-TLF
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    SATENDRAN MUDALIAR, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ second stipulated notice of dismissal
18   (Dkt. No. 18). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may
19   dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all
20   parties who have appeared.” Here, the parties nevertheless request that the Court enter a
21   proposed order filed with their stipulation.
22          The parties have stipulated to dismissing all claims with prejudice, and the stipulation is
23   signed by all parties who have appeared. (See Dkt. No. 18.) Thus, under Federal Rule of Civil
24   Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action are
25   DISMISSED with prejudice and without costs to any party, with each party to bear its own
26   attorney fees and other litigation expenses. The Clerk is directed to CLOSE this case.


     MINUTE ORDER
     C19-2045-JCC-TLF
     PAGE - 1
           Case 2:19-cv-02045-JCC-TLF Document 20 Filed 10/26/20 Page 2 of 2




 1          DATED this 26th day of October 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-2045-JCC-TLF
     PAGE - 2
